DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 10, it recites that “the method of claim 11 … further comprises”. A dependent claim should refer to the claim defined prior to the dependent claim as the parent claim. Given that “the chip public key” in claim 10 is recited as “providing the chip public key to the second device” in claim 9, the claim is construed to depend on the claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORESKAR et al., US-20190074981-A1 (hereinafter “LORESKAR ‘981”) in view of Bettger, US-20190052467-A1 (hereinafter “Bettger ‘467”) and Mullen et al., US-20180083933-A1 (hereinafter “Mullen ‘933”).
Per claim 1 (independent):
LORESKAR ‘981 discloses: A method of generating a key ladder for securely communicating between a first device and a second device, comprising: generating, in the first device, a chip-unique first device application private key (CUAPrK) from a second identifier and the second processor-specific first device symmetric key (FIG. 3, [0057], “the PKI generation process performed at the electronic device 2 and at a separate certificate generating server 40. The device has an embedded seed key 42 which is a symmetric key identical to a corresponding seed key 42 accessible to the certificate generating server 40 … the device applies a key generating function 46 to the seed key 42 in order to generate the private key 24 for the PKI” where the electronic device 2 (first device) identified by a device 
LORESKAR ‘981 does not disclose but Bettger ‘467 discloses: generating, in the first device having a processor, a second processor-specific first device symmetric key from a first processor-specific first device symmetric key and a first identifier (CPU_ID) (FIG. 17A, [0328], “the key seeder 443 may generate a new symmetric key at (5). The new symmetric key may be based on some or all of the data included in the transaction request, a master key, a previous symmetric key, and/or any combination thereof … the new symmetric key replaces a previously stored symmetric key stored in association with the user operating the user device 402” where the key seeder 443 generates a new symmetric key by combining a previous symmetric key, a master key, and/or the transaction request, that is, identifiers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LORESKAR ‘981 with the generation of a new symmetric key based on a previous symmetric key per a transaction request as taught by LORESKAR ‘981 because it would make a secure transaction by renewing a symmetric key based on the data of the transaction request such as a date, an amount, a location and so on [0326-0327].
LORESKAR ‘981 in view of Bettger ‘467 does not disclose but Mullen ‘933 discloses: generating, in the first device, a chip-unique first device application public key (CUAPuK) from the chip­unique first device application private key (CUAPrK) (FIG. 11, [0065], “the device has a randomly generated ECDH public/private key pair (Ydev, Xdev) and another device communicating with this device has its own ECDH public/private keypair (Yother, Xother) … the device computes its public key Ydev from private key Xdev (Ydev=Xdev*G), where G is an Elliptic Curve global parameter called "Generation Point" or also called "Base Point" … '*' is a special "Elliptic Curve multiply" operation” where the device computes its public key Ydev from private key Xdev (Ydev=Xdev*G).).


Per claim 2 (dependent on claim 1):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LORESKAR ‘981 discloses: The method of claim 1, further comprising: providing the chip-unique first device application public key (CUAPuK) and an identifier of the processor to the second device (FIG. 2, [0056], “Each certificate 20 comprises a public key 22 which corresponds to a private key 24”; FIG. 5, [0062], “At step 114 a device certificate is generated using the generated public key. The device certificate may specify the public key as well as other information … indicating properties of the device … At step 116 the device certificate is made available to a verifier which needs to verify properties of the device based on the PKI … by transmitting it directly to the verifier or by storing it to a remote location which is accessible by the verifying.” where the device certificate including a public key and information indicating properties of the device (identifier) would be available to a verifier (second device) by transmitting the certificate to the verifier.).

Per claim 7 (dependent on claim 1):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The method of claim 1, wherein the first processor specific first device symmetric key is generated by:  generating the processor-specific first device symmetric key from an identifier of the processor and a chip key (FIG. 17A, [0021], “an input that identifies the user, retrieving an initialization key associated with the user device from a local data store, generating a master key based on the identity value and the initialization key”; [0326], “The transaction request may include … an identification of one or more entities (for example, the merchant storefront payment device 1302…”; [0328], “the key seeder 443 may generate a new symmetric key at (5). The new symmetric key may be based on some or all of the data included in the transaction request, a master key, a previous symmetric key, and/or any combination thereof … the new symmetric key replaces a previously stored symmetric key stored in association with the user operating the user device 402” where the key seeder 443 generates a new symmetric key by combining a previous symmetric key (chip key), a master key, and/or the transaction request, that is, identifiers.).

Per claim 14 (dependent on claim 1):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LORESKAR ‘981 in view of Mullen ‘933 does not disclose but Bettger ‘467 discloses: The method of claim 1, further comprising: generating, in the first device, a chip-unique first device symmetric key from the processor-specific first device symmetric key and a second application identifier (FIG. 17A, [0021], “retrieving an initialization key associated with the user device from a local data store, generating a master key based on the identity value and the initialization key”; [0026], “retrieving an application from an application distribution server; unpacking the application to identify an initialization key, where the initialization key is included within the application”; [0328], “the key seeder 443 may a new symmetric key at (5). The new symmetric key may be based on some or all of the data included in the transaction request, a master key, a previous symmetric key, and/or any combination thereof … the new symmetric key replaces a previously stored symmetric key stored in association with the user operating the user device 402” where the key seeder 443 generates a new symmetric key by combining a previous symmetric key, a master key, and/or the transaction request, that is, identifiers. Note that one of the identifiers, the master key (application identifier) is generated based on the initialization key included in an application that can be replaced with other applications from an application distribution server.).

Per claim 15 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 16 (dependent on claim 15):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 17 (dependent on claim 15):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 7 and the claim(s) is/are rejected for the reasons detailed with respect to claim 7.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 as applied to claim 1 above, and further in view of GARCIA MORCHON et al., US-20190089546-A1 (hereinafter “GARCIA ‘546”).
Per claim 3 (dependent on claim 1):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LORESKAR ‘981 discloses: The method of claim 1, further comprising:  generating a certificate signing request file including the chip-unique first device application public key (CUAPuK), the first identifier (CPU_ID), and (FIG. 2, [0056], “Each certificate 20 comprises a public key 22 which corresponds to a private key 24”; FIG. 5, [0062], “At step 114 a device certificate is generated using the generated public key. The device certificate may specify the public key as well as other information … indicating properties of the device … At step 116 the device certificate is made available to a verifier which needs to verify properties of the device based on the PKI … by transmitting it directly to the verifier” where the device certificate including a public key and information indicating properties of the device (identifier) would be transmitted to a verifier for the attestation of the device.);
(generating) a signature corresponding to the chip-unique first device application private key (CUAPrK) (FIG. 3, [0057], “the PKI generation process performed at the electronic device 2 and at a separate certificate generating server 40. The device has an embedded seed key 42 which is a symmetric key identical to a corresponding seed key 42 accessible to the certificate generating server 40 … the device applies a key generating function 46 to the seed key 42 in order to generate the private key 24 for the PKI” where the electronic device 2 identified by a device ID generates the private key 24 through which an outgoing message would be signed.).
submitting the generated certificate signing request file to a certificate authority; and receiving, in the first device, an application specific device certificate from the certificate authority (FIG. 1a, [0039], “The public key is sent to certificate authority device 110. In an embodiment, the public key will form the basis of the identity of network node 140. In addition to the public key, communication unit 142 of the network node may also send identifying information …  Network node 140 may send multiple public keys to certificate authority device 110 and thus obtain multiple certificates.” where the public key (certificate signing request file) with identifying information is sent to the certificate authority device 110 (certificate authority) for the communication unit 142 of the network node 140 (first device) to receive a certificate. Moreover, it is well known in the art to add a digital signature to a request, to enable the receiver to verify the origin/author of the request.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 with the obtaining of certificates from certificate authority device based on a public key as taught by GARCIA ‘546 because it would prevent man in the middle attacks and enhance the privacy of network nodes [0039][0041].

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and CHOI et al., US-20170085543-A1 (hereinafter “CHOI ‘543”).
Per claim 4 (dependent on claim 1):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 does not disclose but CHOI ‘543 discloses: The method of claim 1, wherein the chip-unique first device application private key (CUAPrK) is generated according to a discrete log-based cryptographic algorithm (FIG. 1, [0043], “the second communication device 120 generates a private key and a public key in accordance with a key generation method of a public key based cryptographic algorithm such as the ElGamal algorithm and the Trapdoor discrete log based ID-based cryptographic algorithm to securely store the private key and disclose the public key”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 with the generations of a public key and a private key via the discrete logarithmic cryptographic algorithms as taught by CHOI ‘543 because it would securely store the private key and disclose the public key due to the intractability of the discrete logarithms [0043].

Per claim 6 (dependent on claim 4):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and CHOI ‘543 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
LORESKAR ‘981 in view of Bettger ‘467 and CHOI ‘543 does not disclose but Mullen ‘933 discloses: The method of claim 4, wherein the discrete log-based cryptographic algorithm is one of elliptic curve Diffie-Hellman and elliptic curve digital signature algorithm and the chip-unique first device application public key (CUAPuK) is computed as: CUAPuK=CUAPrK*G; and where G is an elliptic curve base point and the operation * is a elliptic curve multiplication operation (FIG. 11, [0065], “the device has a randomly generated ECDH public/private key pair (Ydev, Xdev) and another device communicating with this device has its own ECDH public/private keypair (Yother, Xother) … the device computes its public key Ydev from private key Xdev (Ydev=Xdev*G), where G is an Elliptic Curve global parameter called "Generation Point" or also called "Base Point" … '*' is a special "Elliptic Curve multiply" operation”).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and CHOI ‘543 as applied to claim 4 above, and further in view of L.Velvindron et al.,"Increase the Secure Shell Minimum Recommended Diffie-Hellman Modulus Size to 2048 Bits", RFC 8270, Dec. 2017 (hereinafter “Velvindron ‘2017”).
Per claim 5 (dependent on claim 4):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and CHOI ‘543 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference.
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 does not disclose but CHOI ‘543 discloses: The method of claim 4, wherein the discrete log-based cryptographic algorithm is a Diflie-Hellman, and the chip-unique first device application public key (CUAPuK) is computed as: 
CUAPuK=gCuaPrK mod p, p where g is a group generator and p is a prime number of at least 2048 bits ([0052], “for the generation of the public Diffie-Hellman value DH1”; [0053], “DH1=                        
                            
                                
                                    g
                                
                                
                                    a
                                
                            
                        
                    mod p”; [0054], “p represents a large prime number, g represents a generator selected among integers from 1 to p-1”).
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and CHOI ‘543 does not disclose but Velvindron ‘2017 discloses: p is a prime number of at least 2048 bits (Abstract in page 1, “The Diffie-Hellman (DH) Group Exchange for the Secure Shell (SSH) transport-layer protocol … 2048 bits is the minimum acceptable group size”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and CHOI ‘543 with the increase of minimum recommended Diffie-Hellman modulus size to 2048 bits as taught by Velvindron ‘2017 because it would help to protect against state-sponsored actors and any organization with enough computing resources [Abstract].

Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen et al., US-20200344047-A1 (hereinafter “Allen ‘047”).
Per claim 8 (dependent on claim 1):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 does not disclose but Allen ‘047 discloses: The method of claim 1, wherein deriving the processor­ specific first device symmetric key comprises: generating, in the first device, the processor-specific first device symmetric key from a chip private key and a global public key of the second device (FIG. 3A, [0066], “The second computing device 2 additionally sends 330 a notification to the first computing device 1 … The notification comprises a channel identifier as well as a second cryptographic element.”; [0072], “”; [0075], “the first cryptographic element and the second cryptographic element are public keys, and the secret key is a private key. In embodiments, the secret key is a symmetric key. In embodiments, the secret key is derived by the first computing device by computing a shared secret using a private key and the second cryptographic element, and deriving a symmetric key from the shared secret” where a symmetric key is derived at the first computing device from the shared secret computed using a private key and the second cryptographic element (global public key), which are public keys, sent by the second computing device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 with the derivation of a symmetric key based on a shared secret using a private key and the cryptographic element such as public keys sent by a different device as taught by Allen ‘047 because it 

Per claim 9 (dependent on claim 8):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
LORESKAR ‘981 discloses: The method of claim 8, further comprising: providing the chip public key to the second device (FIG. 2, [0056], “Each certificate 20 comprises a public key 22 which corresponds to a private key 24”; FIG. 5, [0062], “At step 114 a device certificate is generated using the generated public key. The device certificate may specify the public key as well as other information … indicating properties of the device … At step 116 the device certificate is made available to a verifier which needs to verify properties of the device based on the PKI … by transmitting it directly to the verifier or by storing it to a remote location which is accessible by the verifying.” where the device certificate including a public key and information indicating properties of the device would be available to a verifier (second device) by transmitting the certificate to the verifier.).
LORESKAR ‘981 in view of Bettger ‘467 and Allen ‘047 does not disclose but Mullen ‘933 discloses: generating, in the first device, a chip public key from the chip private key (FIG. 11, [0065], “the device has a randomly generated ECDH public/private key pair (Ydev, Xdev) and another device communicating with this device has its own ECDH public/private keypair (Yother, Xother) … the device computes its public key Ydev from private key Xdev (Ydev=Xdev*G), where G is an Elliptic Curve global parameter called "Generation Point" or also called "Base Point" … '*' is a special "Elliptic Curve multiply" operation” where the device computes its public key Ydev from private key Xdev (Ydev=Xdev*G).).

Per claim 10 (dependent on claim 11):
The method of claim 11, wherein the second device generates the chip symmetric key from the global private key and the chip public key, and the method further comprises: receiving, in the first device, an updated global public key from the second device; and generating, in the first device an updated processor specific first device symmetric key from a chip private key and the updated public key of the second device (FIG. 3A, [0066], “The second computing device 2 additionally sends 330 a notification to the first computing device 1 … The notification comprises a channel identifier as well as a second cryptographic element.”; [0072], “”; [0075], “the first cryptographic element and the second cryptographic element are public keys, and the secret key is a private key. In embodiments, the secret key is a symmetric key. In embodiments, the secret key is derived by the first computing device by computing a shared secret using a private key and the second cryptographic element, and deriving a symmetric key from the shared secret” where a symmetric key is derived at the first computing device from the shared secret computed using a private key and the second cryptographic element (global public key), which are public keys, sent by the second computing device. Note that a new notification including a new (updated) cryptographic element, i.e., public keys would be sent by the second computing device once a request to create a new secure channel is made.).

Per claim 18 (dependent on claim 15):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 8 and the claim(s) is/are rejected for the reasons detailed with respect to claim 8.

Per claim 19 (dependent on claim 18):

The limitations of the claim(s) correspond(s) to features of claim 9 and the claim(s) is/are rejected for the reasons detailed with respect to claim 9.

Per claim 20 (dependent on claim 19):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 10 and the claim(s) is/are rejected for the reasons detailed with respect to claim 10.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 as applied to claim 8 above, and further in view of LIU et al., US-20170006025-A1 (hereinafter “LIU ‘025”).
Per claim 11 (dependent on claim 8):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 does not disclose but LIU ‘025 discloses: The method of claim 8, wherein the chip private key is generated by: generating, in the first device, the chip private key from a one-time-programmable value of the first device and key parameters(FIG. 1, [0021], “The secure core 135 … generate a unique key 138 that is used when generating a private key … embedded into the secure core 135 during manufacturing in some embodiments (e.g., in a one-time-programmable read-only memory) … a unique value embedded into the secure core 135 during manufacturing as a seed value” where a private key is generated by using the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 with the generation of a private key via the unique key, depending upon a unique (random) value, embedded in a OTP memory as taught by LIU ‘025 because it would make more unbreakable encryption keys by embedding a unique key in OTP memory which is impossible to remove or alter the data.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 and LIU ‘025 and MILLAR et al., US- 20200127813-A1 (hereinafter “MILLAR ‘813”).
Per claim 12 (dependent on claim 11):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 and LIU ‘025 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 and LIU ‘025 does not disclose but MILLAR ‘813 discloses: The method of claim 11, wherein the key parameters are received from the second device (FIG. 5, [0081], “for associating a user identifier ("EntityID") with a particular participant, in this case the first user 200 … the delivery of the OTP key; the generation of a private-public key pair by the first user 200” where the OTP key and the EntityID, that is, key parameters, sent from the central server (second device) is received at the first user 200 in order to generate a private-public key pair.).


Per claim 13 (dependent on claim 12):
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 and LIU ‘025 and MILLAR ‘813 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
LORESKAR ‘981 in view of Bettger ‘467 and Mullen ‘933 and Allen ‘047 and LIU ‘025 does not disclose but MILLAR ‘813 discloses: The method of claim 12, wherein the key parameters specify a public key algorithm for generating the chip private key (FIG. 5, [0072], “In order to be able to perform the said elliptic-curve calculation, it is preferred that the unique user identifier is bound to the security parameter of an underlying elliptic curve in the sense that it has a suitable corresponding length”; [0081], “for associating a user identifier ("EntityID") with a particular participant, in this case the first user 200 … the delivery of the OTP key; the generation of a private-public key pair by the first user 200” where the OTP key and the EntityID, that is, key parameters, sent from the central server (second device) is received at the first user 200 in order to generate a private-public key pair. In particular, the EntityID includes information associated with a specific algorithm such as an elliptic curve in their length.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494